Title: From James Madison to Alexander J. Dallas, 23 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 23. 1815
                    
                    I have recd. yours of the 20th. and return the correspondence with Genl: Ripley. I hope it will be followed by all the advantages which it promises. I rcd. yesterday from Mr. Graham a blank brevet Commission for him. It was suggested that a reference might be inserted to the Resolution of

Congs. Unless some valuable purpose wd. be attained by it, it may be best to decline a precedent which might in unforeseen cases be embarrassing. I leave the decision with yourself, as I do on the returned recommendation of Trevett for the vacancy in the Revenue Cutter at Boston; so also on that stated in Dr. Blakes letter inclosed. Affe. respects
                    
                        
                            James Madison
                        
                    
                